Title: From George Washington to John Hancock, 22 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 22d 1776

Congress having been pleased to appoint Mr Wilper to the command of a Company in the German Batallion now raising, I have directed him to repair to Philadelphia for their orders.
From my acquaintance with him, I am persuaded his conduct as an Officer will meet their approbation, and thanking them for their kind attention to my recommendation of him I have the

honor to be with Sentiments of the highest respect their Most Obedt Servt

Go: Washington

